     Case 2:19-cv-01898-WBS-KJN Document 38 Filed 02/24/21 Page 1 of 1


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   ADRIAN BURRELL, et al.,                  No. 2:19-cv-01898-WBS-KJN
13                 Plaintiffs,

14        v.                                  ORDER RE: MOTION FOR LEAVE TO
                                              FILE THIRD AMENDED COMPLAINT
15   CITY OF VALLEJO, et al.,

16                 Defendants.

17

18                                 ----oo0oo----

19              Plaintiffs filed a motion for leave to file a third

20   amended complaint on January 25, 2021 seeking to add an

21   alternative theory of liability under the First Amendment.          (See

22   Docket No. 34.)    Defendants have filed a statement of non-

23   opposition.    (See Docket No. 37.)

24              IT IS THEREFORE ORDERED that the plaintiffs’ motion for

25   leave to file a third amended complaint, (Docket No. 34), be, and

26   the same hereby is, GRANTED.

27   Dated:    February 23, 2021

28
                                          1
